728 N.W.2d 438 (2007)
HAMILTON'S HENRY THE VIII LOUNGE, INC., Petitioner-Appellant,
v.
DEPARTMENT OF CONSUMER & INDUSTRY SERVICES and Liquor Control Commission, Respondents-Appellees.
Docket No. 131887. COA No. 255893.
Supreme Court of Michigan.
March 26, 2007.
On order of the Court, the application for leave to appeal the May 18, 2006 judgment of the Court of Appeals is considered, and it is DENIED, because we are *439 not persuaded that the questions presented should be reviewed by this Court.